FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10502

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00038-LRH

  v.
                                                 MEMORANDUM*
ANTONIO CASARES-CUEVAS, a.k.a.
Fernando, a.k.a. Roberto Mendoza, a.k.a.
Tony,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Antonio Casares-Cuevas appeals from the district court’s judgment and

challenges the 292-month sentence imposed following his guilty-plea conviction

for aiding and abetting, and for conspiracy to possess with intent to distribute and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribution of methamphetamine, in violation of 18 U.S.C. § 2; and 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii), and 846. We have jurisdiction under 28 U.S.C.

§ 1291, and we dismiss.

      Casares-Cuevas contends that his sentence is substantively unreasonable

because it is greater than necessary to comply with the sentencing purposes set

forth in 18 U.S.C. § 3553(a)(2). The government argues that the appeal is barred

by a valid appeal waiver. We review de novo whether a defendant has waived his

right to appeal. See United States v. Watson, 582 F.3d 974, 981 (9th Cir. 2009).

      Casares-Cuevas argues that the waiver is unenforceable because the

language of the waiver is complex and he did not knowingly and voluntarily waive

his right to appeal. The terms of the appeal waiver in Casares-Cuevas’s plea

agreement unambiguously encompass this appeal from a sentence at the low end of

the Guidelines range. See United States v. Harris, 628 F.3d 1203, 1205-06 (9th

Cir. 2011). Further, the record reflects that the waiver was knowing and voluntary.

See United States v. Smith, 389 F.3d 944, 953 (9th Cir. 2004) (per curiam).

Accordingly, we dismiss this appeal in light of the valid appeal waiver. See id.

      DISMISSED.




                                          2                                    13-10502